Citation Nr: 1529167	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to recognition as a surviving spouse for basic eligibility for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945, including combat during World War II and his decorations include the Purple Heart Medal.  He died in January 1993.  The appellant is his remarried surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in August 2012 by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Local jurisdiction has since been returned to the RO in Milwaukee, Wisconsin.

The appeal was initially adjudicated as whether new and material evidence was received to reopen a claim of service connection for the cause of the Veteran's death.  Because the appellant, however, lacks legal standing to file such a claim, the RO recharacterized the issue as entitlement to VA death benefits and adjudicated the appeal based on the appellant's standing to file the claim.  See December 2013 Statement of the Case.  The Board has thus identified the issue as stated on the title page.


FINDINGS OF FACT

1.  At the time of his death in January 1993, the appellant had been married continuously to the Veteran since April 1959.
 
2.  In August 2001, the appellant remarried, and there is no indication that this marriage has been terminated by death or divorce.
 
3.  In April 2012, the appellant filed the instant claim to reopen VA DIC benefits.

CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA DIC benefits have not been met.  Veterans Benefit Act of 2003, Pub.L. No. 108-183, 117 Stat. 2651 (2003); 38 U.S.C.A. §§ 103, 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant married the Veteran in April 1959, and she lived with the Veteran continuously until the marriage was terminated by the Veteran's death in January 1993.

In a rating decision in April 1993, the RO denied the claim of service connection for cause of the Veteran's cause.  After the appellant was notified of the determination and of her appellate rights by an April 1993 letter, she did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

In August 2001, at age 61, the appellant remarried, and there is no indication that this marriage has terminated, either by death or divorce.  The appellant now seeks recognition as the Veteran's surviving spouse and related entitlement to death benefits, including DIC benefits.

VA death benefits, including DIC benefits, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a), 5121.

A "surviving spouse" is a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (defining marriage).

A surviving spouse must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Significantly, with exceptions, the claimant must not have remarried.  38 C.F.R. § 3.50(b)(2).

On December 16, 2003, Congress amended Title 38 of the United States Code to authorize DIC benefits for surviving spouses even if they remarried, provided that the remarriage occurred after the surviving spouse attained the age of 57.  Veterans Benefit Act of 2003, Pub.L. No. 108-183, § 101, 117 Stat. 2651, 2652-53 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B) ); see 38 C.F.R. § 3.55(a)(10).  However, if such a surviving spouse remarried prior to December 16, 2003, this claimant will only be eligible for DIC compensation if the DIC application was received prior to December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii). 

As the appellant remarried in August 2001 (prior to December 2003), but did not file her current application for DIC benefits until April 2012 (well after December 2004), the exception set forth in 38 C.F.R. § 3.55(a)(10) for surviving spouses who remarried after age 57 is not applicable.  Moreover, there are no other provisions relevant to the appellant's case that would serve as a basis for determining that she is entitled to VA DIC benefits, despite her current remarriage. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently affirmed a decision in which an appellant sought DIC benefits under circumstances similar to the appellant's case.  Carroll v. McDonald, 767 F.3d 1368 (2014).  The Federal Circuit noted that the window for eligibility for DIC benefits in a case where a surviving spouse remarries after the age of 57, but before December 16, 2003, terminated when the one-year filing window closed on December 16, 2004.  Id.  Thus, the appellant's current marriage serves as a bar to her eligibility for VA DIC benefits, and the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although the RO may have indicated that basic eligibility was met by addressing the merits of the appellant's DIC claim, the appellant is unfortunately not eligible for such benefits.

The appellant argues that she filed her initial claim in 1993 for DIC benefits and her entitlement should be based on her initial application for benefits.  As previously stated, the 1993 claim was adjudicated in a rating decision in April 1993 and that decision is final.  38 C.F.R. § 20.1103.  Furthermore, because the rights appellant currently seeks to vindicate did not exist in 1993, an application submitted then could not suffice to secure rights first created in 2004.  See 38 C.F.R. § 3.55; see also Frederick v. Shinseki, 684 F.3d 1263, 1270 (2012).

As a final point, the Board acknowledges the contention of the appellant's representative in June 2015 written argument that the benefits sought were available based on the theory of hypothetical entitlement.  In a series of cases, the United States Court of Appeals for Veterans Claims (Court) held that a DIC claimant may establish their entitlement to benefits under section 1318 by proceeding on a 'hypothetical entitlement' theory.  See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has held that provisions that were added to 38 C.F.R. § 3.22 foreclose claims based on the hypothetical entitlement theory, regardless of when the DIC claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). The Federal Circuit continues to hold that this type of theory is not permitted.  See Moffit v. Shinseki, 776 F.3d 1359 (Fed. Cir. 2015); Kernea v. Shinseki, 724 F.3d 1374, 1377 (Fed. Cir. 2013).  As such, benefits may not be granted under this basis.

As the essential facts are not in dispute and the law is dispositive, the Board need not further address VA's duty to notify and assist as it pertains to these aspects of the claim.  See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


ORDER

Basic eligibility as a surviving spouse for VA DIC benefits is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


